Citation Nr: 1746817	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis all over the body.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in November 2016, when it was remanded for further evidentiary development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he was born with degenerative arthritis in multiple joints throughout his body that was aggravated by his active duty service; however, no defects were noted at enlistment.  VA opinions dated June 2015 and May 2016 address the Veteran's claims of osteoarthritis of the hands, knees and shoulders.  However, the VA examiner did not address medical evidence in the record which shows degenerative changes in the Veteran's neck and lumbar spine and whether these conditions could be related to active duty service. 

In November 2016, the Board remanded the Veteran's claim to obtain an addendum opinion from the June 2015 VA examiner on the etiology of the Veteran's lumbar and cervical spine conditions.  However, opinions obtained subsequent to this remand are inadequate to adjudicate the Veteran's claim.  Initially, a VA examiner concluded in a December 2016 opinion that it was at least as likely as not that the Veteran's diagnosed cervical and lumbar spine disabilities were related to the Veteran's active duty service.  However, the examiner's only rationale was that he agreed with a June 1999 rating decision in which the Veteran was granted entitlement to nonservice-connected pension benefits.  

In March 2017, the same VA examiner then provided an opinion that it was not as least as likely as not that the Veteran's cervical and lumbar spine disabilities were related to the Veteran's active duty service.  However, the examiner relied exclusively on an absence of documentation in service treatment records of any spinal injury or complaints by the Veteran.  In July 2017, the VA examiner again stated that there were no records to indicate the Veteran's spine problems existed while in service.

An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination with opinion addressing whether any diagnosed cervical or lumbar spine disability is related to active service.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed cervical and lumbar spine disability.  The claims file and all pertinent records must be made available to the examiner for review. Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Please identify all diagnosed conditions related to the Veteran's cervical and lumbar spine.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical or lumbar spine condition had its onset or is otherwise related to the Veteran's active duty service?

Detailed rationale is requested for all opinions provided, and the examiner is asked to specifically address medical evidence in the record addressing the Veteran's lumbar and cervical spine, in particular:

(i)  A July 1998 report of a CT scan of the cervical spine noted an impression of diffuse cervical spondylosis with the most marked levels being the C4-C5 and C5-C6 level with associated uncovertebral joint spurring, osteophytes and disc bulges.

(ii)  A February 1999 "Final Disability Report" from Columbia North Monroe Hospital stated the Veteran's lumbar spine problems were primarily degenerative and unrelated to a March 1997 incident in which he was dropped.  

(iii)  A May 1999 VA clinical record which stated that a view of the lumbar spine reflected an impression of moderate degenerative change of the sacroiliac joints and L5 with disc spaces well maintained.

(iv)  A May 1999 VA clinical record stated that a view of the cervical spine reflected an impression of surgical change to C4, C5, and C6 with anterior fusion and metallic stent with good alignment. 

The examiner is also advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




